Case 6:17-cv-00724-TAD-PJH Document 150-1 Filed 11/19/18 Page 1 of 3 PageID #: 2008



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 (LAFAYETTE DIVISION)

   ***************************************
   EDWARD LITTLE and SHEILA ANN                   * CIVIL DOCKET
   MURPHY, on behalf of themselves and all        *
   others similarly situated,                     *
                                                  *
                           Plaintiffs,            * DOCKET NO.: 6:17-CV-724
                                                  *
   V.                                             *
                                                  *
   COMMISSIONER THOMAS FREDERICK, *                 JUDGE TERRY A. DOUGHTY
                                                  *
   in his judicial capacity as Commissioner of    *
   the 15th Judicial District of Louisiana; CHIEF *
   JUDGE KRISTIAN EARLES, in his official *
   capacity as Chief Judge of the 15th Judicial   * MAGISTRATE JUDGE PATRICK J.
   District of Louisiana; and SHERIFF MARK *        HANNA
   GARBER, in his official capacity as Sheriff    *
   of Lafayette Parish, Louisiana                 *
                                                  *
                           Defendants,            *
                                                  *
   ******************************************************************************

                 DEFENDANTS’ COUNTERSTATEMENT OF UNDISPUTED
                  MATERIAL FACTS PURSUANT TO LOCAL RULE 56.2


          Defendants respectfully submit this counterstatement of undisputed material facts:

          12. For persons arrested on a warrant, Commissioner Frederick sets a secured bond amount

   at the time he approves the warrant (Exhibit 6 at 43). When setting such an amount, he considers

   only the allegations of wrong doing and the penalties prescribed under the law. Id. at 46-47- 67-

   69.

               (a) Defendants do not dispute that for persons arrested on a warrant, Commissioner

   Frederick sets a bond amount at the time he approves the warrant. Defendants dispute that only

   the allegations of wrongdoing and the penalties prescribed under the laws are considered when he
Case 6:17-cv-00724-TAD-PJH Document 150-1 Filed 11/19/18 Page 2 of 3 PageID #: 2009



   sets the amount. The ability to pay, is also one of the factors Commissioner Frederick considers

   when he sets a bond. Plaintiffs’ Exhibit 6 at 84-85.

          34. Nor does he consider the financial situation in a PIDA that may be submitted to him:

   Q: So, between when you first initially set the bond when someone’s first arrested and that person’s

   initial appearance, if they were to send you financial information, do you consider that

   information? A: No. Exhibit 6 at 118.

               (a) Defendants dispute only the fact that under state law, Commissioner Frederick

   does not have authority to reduce bonds. State v. Broussard, KW 09-00343 (La. App. 3rd. Cir.,

   March 25, 2009), thus after the bond is initially set, he cannot reduce it.

          Defendants do not dispute plaintiff’s remaining facts.

                                                  Respectfully submitted,

                                                  JEFF LANDRY
                                                  ATTORNEY GENERAL

                                          BY:     /s/ David G. Sanders
                                                  DAVID G. SANDERS, Bar Roll #11696
                                                  ASSISTANT ATTORNEY GENERAL
                                                  Louisiana Department of Justice
                                                  Litigation Division
                                                  Post Office Box 94005
                                                  Baton Rouge, Louisiana 70804-9005
                                                  Telephone: (225) 326-6300
                                                  Facsimile: (225) 326-6491
                                                  Email: sandersd@ag.louisiana.gov
                                                  Counsel of Record for Thomas Frederick,
                                                  Commissioner, 15th JDC, Honorable Kristian
                                                  Earles, Judge, 15th JDC




                                                     2
Case 6:17-cv-00724-TAD-PJH Document 150-1 Filed 11/19/18 Page 3 of 3 PageID #: 2010



                                   CERTIFICATE OF SERVICE

          I certify that a copy of the foregoing Defendants’ Counterstatement of Undisputed

   Material Facts Pursuant to Local Rule 56.2 has been electronically filed using the court’s

   CM/ECF system which will provide a notice of electronic filing to counsel of record in the matter

   of Edward Little and Sheila Ann Murphy vs. Commissioner Thomas Frederick, et al, Docket No.

   17-CV-724, U. S. District Court, Western District of Louisiana.

    Attorneys for Plaintiffs James M. Wheat           Attorneys for Defendant Mark Garber
    And Danny Brinson notified via CM/ECF:            notified via CM/ECF:

    Katharine M. Schwartzmann, Esq.                   Stephen J. Oats
    katie.schwartzmann@macarthurjustice.org           Oats@oatsmarino.com

    Eric A. Foley, Esq.                               Patrick Bayard McIntire
    eric.foley@macarthurjustice.org                   Pmcintire@oatsmarino.com

    Charles L. Gerstein
    Charlie@civilrightscorps.org

    Premal T. Dharia
    Premal@civilrightscorps.org


                    Baton Rouge, Louisiana, on this 19th day of November, 2018.


                                        /s/ David G. Sanders
                                       DAVID G. SANDERS




                                                  3
